Citation Nr: 0724592	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-16 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Entitlement to service connection for shoulder injury.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




REMAND

The veteran served on active duty from September 1981 to 
December 1981, and from November 1990 to June 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
post-traumatic stress disorder (PTSD), service connection for 
shoulder injury, and the veteran's request to reopen a claim 
for lumbar spine on the grounds of no new and material 
evidence.  In a subsequent rating decision dated in March 
2007 the veteran's claim for service connection for PTSD was 
granted; however, the other two issues remain on appeal.

In his substantive appeal (VA Form 9) dated in May 2004 the 
veteran requested a hearing before a member of the Board in 
Washington, D.C.  In a subsequent Form 9 dated in December 
2004 he requested his claims be heard before a member of the 
Board at a local VA office (Travel Board Hearing).  
Unfortunately, the record contains no evidence that a Travel 
Board Hearing was ever scheduled.  See 38 C.F.R. §§ 19.76, 
20.703, 20.704(b).  The record also contains no evidence 
which indicates that the veteran has withdrawn his request 
for a hearing before a Member of the Board.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

The RO must schedule the veteran for a 
Travel Board Hearing and provide adequate 
notice to the veteran of said in 
accordance with 38 C.F.R. § 19.76.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



